Citation Nr: 0427782	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had honorable active service from October 1966 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
Hepatitis C.  In September 2000, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran advances that compensation under the provisions 
of 38 U.S.C.A. § 1151 for Hepatitis C is warranted as he 
sustained the claimed disorder as the result of blood given 
to him during a July 1979 surgical procedure performed at the 
Miami, Florida, VA Medical Center (VAMC).  At the September 
2000 hearing on appeal, the veteran testified that: he served 
with the Army in the Republic of Vietnam as medic; was 
exposed to significant amounts of blood in the course of his 
duties; sustained shell fragment wounds while in the Republic 
of Vietnam; sustained a July 1979 lower extremity fracture 
which required surgery; underwent the surgical procedure at 
the Miami, Florida, VAMC and "received one unit of blood;" 
and was initially diagnosed with Hepatitis C in 1994.  In 
support of his contentions, the veteran submitted photocopies 
of VA surgical reports from the Miami, Florida, VAMC dated in 
July 1979 which were not previously of record.  

The report of an August 1997 VA examination for compensation 
purposes states that the veteran had never been previously 
tested for hepatitis.  Contemporaneous VA liver function 
studies revealed that the veteran had Hepatitis C and had 
been exposed to Hepatitis B.  The June 2000 statement of the 
case (SOC) issued to the veteran and his accredited 
representative notes that a search of the records of Miami, 
Florida, VAMC had failed to reveal any clinical documentation 
pertaining to the veteran's 1979 treatment at the Miami, 
Florida, VAMC.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Therefore, the Board finds that 
additional efforts should be made to obtain the veteran's 
complete VA clinical documentation.  

The veteran has not been afforded a VA examination for 
compensation purposes to ascertain the etiology of his 
Hepatitis C.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his hepatitis, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  The RO should then again request that 
copies of all VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Miami, 
Florida, VAMC in 1979 and not already of 
record, be forwarded for incorporation 
into the claims folder.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the etiology of his Hepatitis 
C.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to (1) the etiology of the veteran's 
Hepatitis C and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
his Hepatitis C is etiologically related 
to the July 1979 surgical procedure 
performed at the Miami, Florida, VAMC?  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for Hepatitis C.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

